THE THIRTEENTH COURT OF APPEALS

                                    13-19-00491-CV


                    PROTOTYPE MACHINE COMPANY
                                   v.
TOLEDO P. BOULWARE, INDIVIDUALLY AND AS TRUSTEE; JEWEL F. ROBINSON;
 4-S RANCH; SHAVER BANDERA RANCH, LLC AS SUCCESSOR-IN-INTEREST TO
 DOS ANGELES, LP.; ZACH & KAYLA DAVIS; D.M.C. PARTNERS, LTD.; WILLIE JO
  DOOLEY, L.P.; HAYDEN G. HABY & DORIS Y. HABY; HAYDEN G. HABY, JR., &
   DENETTE HABY COATES; MELANIE & JOHN JONES IN THEIR CAPACITY AS
JOINT REPRESENTATIVES OF THE BEN JONES SR. ESTATE AND BEN JONES JR.
      ESTATE; MCDANIEL FARMS, INC.; JUSTIN BURK D/B/A BURK FARMS;
   ROBERT E. CONDRY; JOHN BOERSCHIG, TULLY SHAHAN; KINNEY COUNTY
    GROUNDWATER CONSERVATION DISTRICT, AND GENELL HOBBS IN HER
     OFFICAL CAPACITY AS GENERAL MANAGER OF THE KINNEY COUNTY
                 GROUNDWATER CONSERVATION DISTRICT


                                    On Appeal from the
                       63rd District Court of Kinney County, Texas
                             Trial Court Cause No. 3469-A


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

July 29, 2021